internal_revenue_service number release date index number ---------------------------- ------------------------- ------------------------------------------------------- -------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-120120-11 date date ------------ ------------ legend shareholder ------------------------------------------------------- ein ---------------- management company --------------------------------------------- fc ------------------------- state ------------- country ----------- y -- z --- advisor ---------------------------------------- year ------- year ------- year ------- year ------- year ------- year ------- dear ---------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund plr-120120-11 qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a limited_partnership organized under the laws of state shareholder is owned by y partners one of which is a limited_partnership owned by z taxable individuals during year shareholder purchased shares of fc which is a corporation organized under the laws of country shareholder purchased additional shares of fc during year year and year shareholder sold all of its shares of fc during year fc is a privately owned energy development company formed in year and based in country fc is focused on developing projects throughout the liquefied natural_gas delivery chain shareholder’s understanding is that fc does not engage in investment activities with the exception of short-term investment of working_capital pending its deployment fc appears to have satisfied the asset test for classification as a passive_foreign_investment_company within the meaning of sec_1297 pfic during year for the year through year tax years management company the management company providing services to shareholder engaged advisor for services including preparation of shareholder’s u s federal partnership returns advisor who employs experienced tax professionals advised shareholder with regard to u s federal_income_tax matters regarding shareholder’s operations and investments shareholder relied on advisor to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect a specific tax treatment information received by management company with respect to shareholder’s initial investment in fc did not indicate that fc was a pfic management company intended to invest in an active development company shareholder management company and fc considered fc to be engaged in an active business and had no reason to believe that fc could be categorized as a pfic during year shareholder engaged advisor for tax preparation services advisor tested fc during the annual process of reviewing and monitoring investments for pfic plr-120120-11 purposes for the previous reporting_period at that time the testing indicated that fc appeared to have been a pfic in year advisor reviewed previous years and determined that fc may have been a pfic beginning in year shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under code sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under code sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe plr-120120-11 the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other provision of the code this private_letter_ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
